Exhibit 10.20

 

Execution Copy

 

CONSENT AGREEMENT

 

This CONSENT AGREEMENT (this “Consent”) is entered into as of August 31, 2005,
among CELLSTAR CORPORATION, a Delaware corporation (“Parent”), each of Parent’s
Subsidiaries signatory hereto (together with Parent, each an individual
“Borrower”; and collectively, the “Borrowers”), the Lenders (as defined below)
signatory hereto, and WELLS FARGO FOOTHILL, INC. (formerly known as Foothill
Capital Corporation), a California corporation, in its capacity as
administrative agent (“Agent”) for the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the financial institutions signatory thereto (the
“Lenders”) and the Agent have entered into that certain Loan and Security
Agreement dated as of September 28, 2001, as amended by that certain First
Amendment to Loan Agreement dated as of October 12, 2001, as further amended by
that certain Second Amendment to Loan Agreement dated as of February 11, 2002,
as further amended by that certain Third Amendment and Waiver to Loan Agreement
dated as of May 9, 2002, as further amended by that certain Fourth Amendment to
Loan Agreement effective as of May 9, 2002, as further amended by that certain
Fifth Amendment to Loan Agreement dated as of November 13, 2002, as further
amended by that certain Sixth Amendment to Loan Agreement dated as of
February 6, 2003, as further amended by that certain Seventh Amendment to Loan
Agreement dated as of February 28, 2003, as further amended by that certain
Eighth Amendment and Waiver to Loan and Security Agreement dated as of May 31,
2003, as further amended by that certain Consent and Waiver and Ninth Amendment
to Loan and Security Agreement dated as of February 24, 2004, as further amended
by that certain Tenth Amendment to Loan Agreement dated as of March 31, 2004, as
further amended by that certain Eleventh Amendment and Waiver to Loan Agreement
dated as of August 31, 2004, as further amended by that certain Twelfth
Amendment and Waiver to Loan Agreement dated as of February 10, 2005, and as
further amended by that certain Thirteenth Amendment and Waiver to Loan
Agreement dated as of May 13, 2005 (as the same may be further modified,
amended, restated or supplemented from time to time, the “Loan Agreement”),
pursuant to which the Lenders have agreed to make loans and other financial
accommodations to the Borrowers from time to time; and

 

WHEREAS, CellStar International Corporation/Asia, a Delaware corporation and
wholly-owned Subsidiary of the Parent (“CellStar International”), has entered
into that certain Amended and Restated Stock Purchase Agreement (“CellStar Asia
Stock Purchase Agreement”) to sell 100% of the Stock of CellStar (Asia)
Corporation Limited (“CellStar Asia”) (the “CellStar Asia Stock Sale”); and

 

WHEREAS, CellStar International and certain other Affiliates have entered into
that certain Stock Purchase Agreement (the “CellStar Taiwan Stock Purchase
Agreement”; together with the CellStar Asia Stock Purchase Agreement,
collectively, the “Stock Purchase Agreements”) to sell 100% of the Stock of
CellStar Telecommunication Taiwan Co., Ltd. (“CellStar Taiwan”) (the “CellStar
Taiwan Stock Sale”; together with the CellStar Asia Stock Sale, collectively,
the “Stock Sales”)



--------------------------------------------------------------------------------

WHEREAS, neither Stock Sale is a Permitted Disposition, and Borrower has
requested that Agent and the Lenders consent to each Stock Sale and release
their Liens on the Stock of CellStar Asia and CellStar Taiwan in connection with
such Stock Sales; and

 

WHEREAS, Agent and the Lenders have agreed to (a) consent to the Stock Sales and
(b) release their Liens on the Stock of CellStar Asia and CellStar Taiwan, all
on the terms and conditions provided herein;

 

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree that all capitalized terms not
otherwise defined herein shall have the meanings ascribed to such terms in the
Loan Agreement and further agree as follows:

 

1.    Consent to Stock Sales; Release of Liens.

 

(a)    Agent and the Lenders hereby consent to each Stock Sale and waive the
restrictions contained in Sections 7.3 (Restrictions on Fundamental Changes),
7.4 (Disposal of Assets), and 7.9 (Change of Control) of the Loan Agreement to
the extent necessary to consummate each such Stock Sale, so long as the
following conditions are satisfied: (a) after giving effect to this Consent, no
Default or Event of Default exists at the time of the consummation of the
transactions contemplated by the Stock Purchase Agreements or would be caused
thereby, (b) the proceeds received by CellStar International for the CellStar
Asia Stock Sale shall be not less than $12,000,000 ($6,000,000 of which must be
in cash), (c) the net cash proceeds received by CellStar International from the
CellStar Asia Stock Sale shall be immediately used to prepay the outstanding
Advances, (d) after giving effect to the transactions contemplated in the Stock
Purchase Agreements, Parent and each if its Subsidiaries shall have no further
obligation with respect to the Indebtedness or other obligations of CellStar
Asia, CellStar Taiwan and/or their Subsidiaries, whether as a guarantor, surety
or otherwise, (e) the CellStar Asia Stock Sale shall be consummated pursuant to
the terms and conditions contained in the CellStar Asia Stock Purchase Agreement
attached hereto as Exhibit A (with such changes as may be agreed upon by Agent),
and (f) the CellStar Taiwan Stock Sale shall be consummated pursuant to the
terms and conditions contained in the CellStar Taiwan Stock Purchase Agreement
attached hereto as Exhibit B (with such changes as may be agreed upon by Agent).

 

(b)    The Lenders authorize Agent to release any and all Liens or security
interests held by the Agent pursuant to the Loan Agreement against (i) the Stock
of CellStar Asia upon the completion of the CellStar Asia Stock Sale and Agent’s
receipt of the payment described in Section 1(c) above and (ii) the Stock of
CellStar Taiwan upon completion of the CellStar Taiwan Stock Sale. Agent and the
Lenders acknowledge that, upon the completion of the Stock Sales and Agent’s
receipt of the payment described in Section 1(c) above, neither Agent nor the
Lenders shall have a continuing right or interest in the Stock of CellStar Asia
or CellStar Taiwan.

 

(c)    Upon the effectiveness of this Consent pursuant to Section 3 and
satisfaction of the conditions set forth in Section 1 hereof, Agent agrees to
file such documents as Borrower may reasonably request, at Borrower’s expense,
in order to release Agent’s Lien on the Stock of CellStar Asia and CellStar
Taiwan.

 

2



--------------------------------------------------------------------------------

2.    No Other Consents or Waivers. Except as set forth in Section 1 above, the
execution, delivery and effectiveness of this Consent shall not operate as a
waiver of any right, power or remedy of the Agent or the Lenders under the Loan
Agreement or any of the other Loan Documents, nor constitute a waiver of any
provision of the Loan Agreement or any of the other Loan Documents. Except for
the consents and waivers set forth above, the text of the Loan Agreement and all
other Loan Documents shall remain unchanged and in full force and effect and
each Borrower hereby ratifies and confirms its obligations thereunder. This
Consent shall not constitute a modification of the Loan Agreement or a course of
dealing with the Agent or the Lenders at variance with the Loan Agreement such
as to require further notice by the Agent or the Lenders to require strict
compliance with the terms of the Loan Agreement and the other Loan Documents in
the future, except as expressly set forth herein. Each Borrower acknowledges and
expressly agrees that the Agent and the Lenders reserve the right to, and do in
fact, require strict compliance with all terms and provisions of the Loan
Agreement and the other Loan Documents. The Borrowers have no knowledge of any
challenge to the Agent’s or any Lenders’ claims arising under the Loan
Documents, or to the effectiveness of the Loan Documents.

 

3.    Conditions Precedent to Effectiveness. This Consent shall become effective
as of the date hereof when, and only when, the Agent shall have received each of
the following:

 

(a)    fully executed and delivered counterparts of this Consent by the
Borrowers, the Required Lenders and the Agent; and

 

(b)    such other information, documents, instruments or approvals as the Agent
or the Agent’s counsel may reasonably require.

 

4.    Representations and Warranties of Borrowers. Each Borrower represents and
warrants to the Agent and the Lenders as follows:

 

(a)    Each Borrower is a corporation or limited partnership organized or
formed, as the case may be, validly existing and in good standing under the laws
of the jurisdiction indicated on the signature pages hereto and in all other
jurisdictions in which the failure to be so qualified reasonably could be
expected to constitute a Material Adverse Change;

 

(b)    The execution, delivery, and performance by each Borrower of this Consent
are within such Borrower’s corporate or partnership authority, have been duly
authorized by all necessary corporate or partnership action and do not and will
not (i) violate any provision of federal, state, or local law or regulation
applicable to such Borrower, the Governing Documents of any Borrower, or any
order, judgment, or decree of any court or other Governmental Authority binding
on any Borrower, (ii) conflict with, result in a breach of, or constitute (with
due notice or lapse of time or both) a default under any material contractual
obligation of any Borrower, (iii) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any properties or assets of
any Borrower, other than Permitted Liens, or (iv) require any approval of any
Borrower’s shareholders, partners, or members or any approval or consent of any
Person under any material contractual obligation of any Borrower;

 

3



--------------------------------------------------------------------------------

(c)    The execution, delivery, and performance by each Borrower of this Consent
and the Stock Purchase Agreements (as applicable) do not and will not require
any registration with, consent, or approval of, or notice to, or other action
with or by, any Governmental Authority or other Person;

 

(d)    This Consent and all other documents contemplated hereby, when executed
and delivered by each Borrower will be the legally valid and binding obligations
of such Borrower, enforceable against each Borrower in accordance with their
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally;

 

(e)    Except for the guarantees described in Sections 6(e) and (f) of the
CellStar Asia Stock Purchase Agreement, Parent and its Subsidiaries (other than
CellStar Asia and its Subsidiaries) have no obligations with respect to the
Indebtedness or other obligations of CellStar Asia, CellStar Taiwan and/or their
Subsidiaries; and

 

(f)    No Default or Event of Default is existing.

 

5.    Counterparts. This Consent may be executed in multiple counterparts, each
of which shall be deemed to be an original and all of which, taken together,
shall constitute one and the same agreement. In proving this Consent in any
judicial proceedings, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom such enforcement is
sought. Delivery of a signature page hereto by facsimile transmission or by
e-mail transmission of an adobe file format document (also known as a PDF file)
shall be as effective as delivery of a manually executed counterpart hereof.

 

6.    Costs, Expenses and Taxes. The Borrowers agree to pay on demand all
reasonable costs and expenses in connection with the preparation, execution, and
delivery of this Consent and the other instruments and documents to be delivered
hereunder, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Agent with respect thereto and with respect to
advising the Agent as to its rights and responsibilities hereunder and
thereunder.

 

7.    Governing Law. This Consent shall be deemed to be made pursuant to the
laws of the State of Georgia with respect to agreements made and to be performed
wholly in the State of Georgia, and shall be construed, interpreted, performed
and enforced in accordance therewith, without reference to the conflict or
choice of laws provisions thereof.

 

8.    Loan Document. This Consent shall be deemed to be a Loan Document for all
purposes.

 

[Signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Consent
as of the day and year first written above.

 

BORROWERS:       CELLSTAR CORPORATION, a Delaware corporation             By:  
/s/ Elaine Flud Rodriguez                

Name:    Elaine Flud Rodriguez

Title:      Sr. VP and General Counsel

        CELLSTAR, LTD., a Texas limited partnership         By:    National Auto
Center, Inc., its General Partner             By:   /s/ Elaine Flud Rodriguez  
             

Name:    Elaine Flud Rodriguez

Title:      Sr. VP and General Counsel

        NATIONAL AUTO CENTER, INC., a Delaware corporation             By:   /s/
Elaine Flud Rodriguez                

Name:    Elaine Flud Rodriguez

Title:      Sr. VP and General Counsel

        CELLSTAR FINANCO, INC., a Delaware corporation             By:   /s/
Elaine Flud Rodriguez                

Name:    Elaine Flud Rodriguez

Title:      Sr. VP and General Counsel



--------------------------------------------------------------------------------

       

CELLSTAR INTERNATIONAL

CORPORATION/SA, a Delaware corporation

            By:   /s/ Elaine Flud Rodriguez                

Name:    Elaine Flud Rodriguez

Title:      Sr. VP and General Counsel

       

CELLSTAR FULFILLMENT, INC., a Delaware

corporation

            By:   /s/ Elaine Flud Rodriguez                

Name:    Elaine Flud Rodriguez

Title:      Sr. VP and General Counsel

       

CELLSTAR INTERNATIONAL

CORPORATION/ASIA, a Delaware corporation

            By:   /s/ Elaine Flud Rodriguez                

Name:    Elaine Flud Rodriguez

Title:      Sr. VP and General Counsel

       

AUDIOMEX EXPORT CORP., a Texas

corporation

            By:   /s/ Elaine Flud Rodriguez                

Name:    Elaine Flud Rodriguez

Title:      Sr. VP and General Counsel



--------------------------------------------------------------------------------

        NAC HOLDINGS, INC., a Nevada corporation             By:   /s/ Elaine
Flud Rodriguez                

Name:    Elaine Flud Rodriguez

Title:      President

        CELLSTAR GLOBAL SATELLITE
SERVICES, LTD., a Texas limited partnership         By:    National Auto Center,
Inc., its General Partner             By:   /s/ Elaine Flud Rodriguez          
     

Name:    Elaine Flud Rodriguez

Title:      Sr. VP and General Counsel

       

CELLSTAR FULFILLMENT LTD., a Texas

limited partnership

        By:    CellStar Fulfillment, Inc., its General Partner             By:  
/s/ Elaine Flud Rodriguez                

Name:    Elaine Flud Rodriguez

Title:      Sr. VP and General Counsel



--------------------------------------------------------------------------------

AGENT AND LENDERS:      

WELLS FARGO FOOTHILL, INC., a California

corporation, as Agent and as a Lender

            By:   /s/ Robert Bernier                

Name:    Robert Bernier

Title:      VP

        FLEET CAPITAL CORPORATION, as a Lender             By:   /s/ H Michael
Wills                

Name:    H Michael Wills

Title:      Senior Vice President

       

TEXTRON FINANCIAL CORPORATION, as a

Lender

            By:   /s/ Byron J. Turner III                

Name:    Byron J. Turner III

Title:      Vice President

       

PNC BANK NATIONAL ASSOCIATION, as a

Lender

            By:                    

Name:    

Title:      